Title: James Madison to Anthony Morris, 25 January 1827
From: Madison, James
To: Morris, Anthony


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany 25. 1827
                            
                        
                        I avail myself of your promised kindness, by troubling you with the inclosed power, to receive the dividend
                            due to the Estate of James Madison decd. I observe that in the evidence of Executorship, the Clerk has not affixed to his
                            name the seal of the Court. As he has done it in the case of the Justice of peace, who recognizes the Executorship under
                            his seal, the omission may be got over. Should it not be so, I must ask the favor of you to return the document, that the
                            formality may be supplied. With great & friendly esteem
                        
                            
                                James Madison
                            
                        
                    